Citation Nr: 1132696	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-20 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a back disorder, claimed as secondary to a left shoulder disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a copy of the transcript is in the record.  Additional evidence was received in August 2011, along with a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development must be completed before a decision may be rendered with respect to the Veteran's claims for service connection for a left shoulder disorder and a back disorder claimed as secondary to a left shoulder disorder.  

The Veteran contends that he is entitled to service connection for a left shoulder disorder and a back disorder, claimed as secondary to his left shoulder disorder.  The Veteran asserts, and his VA treatment records confirm, that he fell in a shower room during service in July 1963.  The Veteran asserts that he has experienced intermittent left shoulder and back pain since that time which has continually gotten worse with age.  In regards to the claimed back disorder, the Veteran asserts that he experienced bruising of the back at the time of his July 1963 shoulder injury; however, only the shoulder injury was treated.  He reports that many physicians have stated that that due to the similarity of the calcium build-up in his shoulder and spine, his back was likely injured at the same time the left shoulder injury occurred.  

In regards to VA treatment for the claimed left shoulder and back disorders, the Veteran testified at the April 2011 Board hearing that he has received treatment at the Salem VA Medical Center (VAMC) and the Danville Community Based Outpatient Clinic.  However, it does not appear that the records associated with the claims file constitute the entirety of outstanding VA treatment records from the VAMC, or that any records from the Danville outpatient clinic have not been associated with the record.  On remand, VA should attempt to obtain any outstanding VA treatment records that may be relevant to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

During the April 2011 Board hearing, the Veteran testified that he received treatment from his private primary care physician, Dr. K., who has since retired and whose practice was apparently taken over by his current primary care physician, Dr. J. M. I. of Primary Care Associates, Inc., located in Martinsville, Virginia.  The Veteran testified that Dr. J. M. I. most likely has his treatment records from Dr. K.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, the Veteran should be requested to provide a signed VA Form 21-4142 authorizing the release of records from Primary Care Associates, Inc.  

In addition, during the April 2011 Board hearing, the Veteran testified that he had received Social Security Administration (SSA) disability benefits, effective in 1998, due to the claimed disabilities.  Such records have not been requested and a complete copy of the SSA determination and the underlying records used in making that determination have not been associated with the record.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that the VA should obtain and associate with the claims file copies of any SSA disability determination, along with the records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2010) with respect to requesting records from Federal facilities.  

Finally, there is no medical opinion of record which speaks to the etiology of either of the Veteran's claimed disorders.  Thus, under McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran is entitled to a VA examination in order to determine the nature and etiology of his left shoulder and back disorders.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits submitted by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Salem VAMC and the Danville Community Based Outpatient Clinic, since 1998.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter asking him to provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain all outstanding pertinent records from his private primary care physician, Primary Care Associates, Inc. of Martinsville, VA.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2 and 3 above, schedule the Veteran for a VA orthopedic examination to ascertain the nature and etiology of any left shoulder and back disorders found on examination.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each diagnosed left shoulder disorder identified on examination, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was first manifest during active duty, or is otherwise the result of any injury suffered or disease contracted during active duty to include as a result of falling in the shower room during service.  If arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on January 10, 1966.  

With respect to each diagnosed back disorder identified on examination, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) was first manifest during active duty, or is the result of any injury suffered or disease contracted during active duty to include as a result of falling in the shower room during service, or (2) was caused, or is aggravated (worsened), by the Veteran's left shoulder disorder and not due to the natural progression of the disease.  In the event that the examiner finds that the Veteran's left shoulder disorder is due to an event during military service, and if aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  If arthritis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty ending on January 10, 1966.  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's testimony and contentions, lay statements of record, his service personnel and treatment records, and his contention that his current back condition occurred at the same time that his left shoulder was injured during service given the similarities of the calcium deposits in his spine and left shoulder.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

5.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and development deemed necessary, readjudicate the Veteran's claims on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


